 

Exhibit 10.2

 



EXECUTION VERSION

 

GSO CAPITAL PARTNERS LP
345 Park Avenue

New York, New York 10154

 

CONFIDENTIAL

 

June 27, 2018

 

Differential Brands Group, Inc.

1231 South Gerhart Avenue

Commerce, CA 90022

 

Project Legend

$674,000,000 Second Lien Term Loan Facility

Commitment Letter

 

Ladies and Gentlemen:

 

1.Commitments

 

GSO Capital Partners LP (together with its affiliates and funds and accounts
managed or advised by any of them, “GSO”, “we” or “us”) hereby commits (on
behalf of funds and accounts managed or advised by GSO and its affiliates) to
provide a $674,000,000 second lien term loan credit facility (the “Second Lien
Term Loan Facility”) upon the terms and subject only to the satisfaction or
waiver by GSO of all the conditions set forth in Exhibit A attached hereto (the
“Conditions to Closing”). The Second Lien Term Loan Facility will be used by
you, or a newly formed entity controlled directly or indirectly by you, in
connection with the acquisition (the “Acquisition”), of the business code named
“Legend” (the “Acquired Business”) pursuant to that certain Purchase and Sale
Agreement by and among GBG, GBG USA Inc. (“GBG USA”) and Borrower as the
Purchaser dated as of on or about the date hereof and all related ancillary
agreements (collectively, the “Acquisition Agreement”) dated as of June 27,
2018. The funding and/or availability of the Second Lien Term Loan Facility on
the Closing Date, the funding of the First Lien Facilities on the Closing Date,
the consummation of the Acquisition (including the repayment of all amounts
owing in respect of the Acquired Business’s existing third-party indebtedness
for borrowed money (other than Permitted Surviving Debt)), the Equity
Contribution, and the payment of all fees, costs and expenses incurred in
connection therewith are collectively referred to as the “Transaction”. The
Summary of Principal Terms and Conditions attached hereto as Exhibit B (the
“Term Sheet”), the Conditions to Closing, and this letter, in each case as
amended, restated, supplemented or otherwise modified in accordance with its
terms, are referred to herein as, collectively, this “Commitment Letter”.
Capitalized terms used in the text of this Commitment Letter without definition
have the meanings assigned in the Term Sheet or Conditions to Closing.

 

You agree and acknowledge that, in conjunction with the closing of the
Transaction and subject only to the satisfaction or waiver by GSO of all of the
Conditions to Closing, the Borrower shall borrow the loans from GSO made
available under the Second Lien Term Loan Facility and in accordance with the
Term Sheet.

 

 1 

 

  

2.Conditions

 

GSO’s commitment to fund the Second Lien Term Loan Facility on the Closing Date
is subject only to the satisfaction or waiver by GSO of Conditions to Closing.
As used in this Commitment Letter, “Closing Date” means the date upon which the
Conditions to Closing shall be satisfied or waived by GSO.

 

3.Titles and Roles

 

You agree that no other titles will be awarded and no compensation (other than
that expressly contemplated by this Commitment Letter and the Fee Letter
referred to below) will be paid in connection with the Second Lien Term Loan
Facility unless you and we shall so agree in writing.

 

GSO reserves the right, with your prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed) to syndicate a portion of the
Second Lien Term Loan Facility to certain other investors that are reasonably
acceptable to you. Any assignment by GSO to any such potential investor made
prior to the Closing Date will not relieve GSO of its obligations set forth
herein to fund the Second Lien Term Loans on the Closing Date. You agree to use
commercially reasonable efforts, and cause the Sponsor to use its commercially
reasonable efforts, to reasonably cooperate with GSO with respect to such
syndication.

 

4.Information

 

You hereby represent (but only to your knowledge with respect to any of the
information referred to below relating to or provided by the Acquired Business
and its affiliates) and warrant that (a) all written factual information (other
than projections, budgets, estimates and forward-looking statements
(“Projections”) and general economic or industry-specific information) (the
“Information”) that has been and will be made available to GSO by you, the
Acquired Business or any of your or its respective affiliates (which, for
purposes of this Commitment Letter, includes Tengram Capital Partners L.P.
(“Sponsor”)) or representatives, in each case, in connection with the
Transaction, when taken as a whole and after giving effect to all supplements
and updates provided thereto, is or will be, when furnished, supplemented or
updated, as the case may be, complete and correct in all material respects and
does not and will not, when furnished, supplemented or updated, as the case may
be, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made,
when taken as a whole, (after giving effect to all supplements and updates
thereto through the date furnished) and (b) the Projections that have been or
will be made available to GSO by you, the Acquired Business or any of your or
its respective affiliates or representatives have been or will be prepared in
good faith based upon assumptions believed by you to be reasonable at the time
such Projections are furnished (it being understood and agreed that Projections
are not a guarantee of financial performance, actual results may differ from
Projections and such differences may be material and Projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of you, the Sponsor and the Acquired Business). You agree that if at any
time prior to the Closing Date, any of the representations in the preceding
sentence would be incorrect in any material respect if the Information or
Projections were being furnished, and such representations were being made, at
such time, then you will promptly supplement (or with respect to information
regarding or provided by the Acquired Business or its affiliates, use
commercially reasonable efforts to promptly supplement) the Information or the
Projections, as the case may be, so that such representations will be correct in
all material respects under those circumstances (with respect to Information or
Projections relating to the Acquired Business, will be correct under those
circumstances to your knowledge). You understand that in providing the Second
Lien Term Loan Facility, GSO may use and rely on the Information and Projections
without independent verification thereof.

 2 

 

  

5.Expenses

 

Regardless of whether or not the Second Lien Term Loan Facility closes you
hereby agree to reimburse on the Closing Date (or if the Closing Date does not
occur, upon demand at any time after termination of the commitments hereunder),
upon presentation of a summary statement, GSO for all reasonable and documented
out-of-pocket fees and expenses ((i) limited in the case of legal expenses to
the reasonable and documented costs and out-of-pocket expenses of (w) one (1)
legal counsel for each of GSO and the Second Lien Administrative Agent, (x) one
(1) local counsel in each relevant jurisdiction (which may include a single
local counsel acting in multiple jurisdictions) and (y) one (1) regulatory
counsel if reasonably required for each of GSO and the Second Lien
Administrative Agent and (ii) in each and every case, excluding the allocated
costs of internal counsel and excluding all fees, costs and expenses incurred by
any person acting in any other capacity for the Second Lien Term Loan Facility
(including any Second Lien Lender or any prospective Second Lien Lender)
incurred by them in connection with this Commitment Letter, the fee letter dated
the date hereof by and among the parties hereto (as amended, amended and
restated and otherwise modified, the “Fee Letter”), the Transaction, and the
Second Lien Term Loan Facility.

 

6.Confidentiality

 

You agree that you will not disclose the contents of this Commitment Letter, the
Fee Letter or the GSO’s involvement with, GSO’s commitment to provide the Second
Lien Term Loan Facility to any third party (including, without limitation, any
financial institution or intermediary) without GSO’s prior written consent (not
to be unreasonably withheld, conditioned or delayed) other than (a) to the
Sponsor and those individuals who are your and its respective directors,
officers, members, partners, employees, attorneys, accountants, agents,
affiliated investment funds, equityholders or advisors, First Lien Lenders (as
defined below) and to any actual or potential co-investors, in each case, in
connection with the Transaction on a confidential basis; provided, that this
Commitment Letter (but not the Fee Letter or the contents thereof other than (i)
the existence thereof and the contents thereof with respect to fees generally in
the aggregate as part of projections and pro forma information, (ii) a generic
disclosure of aggregate sources and uses to the extent customary, (iii) a
customarily redacted version (excluding the amount of fees set forth in the Fee
Letter) may also be disclosed to the Acquired Business, the sellers under the
Acquisition Agreement and their respective directors, officers, members,
partners, employees, attorneys, accountants, agents, equityholders and advisors
on a confidential basis, (b) if GSO consents in writing to such disclosure, (c)
as may be compelled by the order of any court or administrative agency in a
legal, judicial or administrative proceeding or as otherwise required by law,
regulation, subpoena or compulsory legal process where, in your reasonable
judgment, disclosure is required by such law regulation, subpoena or compulsory
legal process, or to the extent requested or required by any governmental and/or
regulatory authorities (in which case you shall promptly notify GSO, to the
extent reasonably practicable, of such requirement to disclose to the extent
permitted by law), (d) to the extent this Commitment Letter, the Fee Letter or
the contents hereof or thereof, as applicable, become publicly available other
than by reason of disclosure by you in breach of this Commitment Letter or any
other confidentiality obligations to which you are bound or have agreed to
comply with, (e) to the extent reasonably necessary or advisable to enforce your
rights and remedies hereunder or thereunder and (f) with a prior opportunity to
review and discuss such filings, in filings with the Securities and Exchange
Commission and other applicable regulatory authorities and stock exchanges. The
foregoing restrictions shall cease to apply after the definitive documentation
shall have been executed and delivered by the parties hereto (other than with
respect to any economics referenced in the Fee Letter). GSO reserves the right
to review and approve (not to be unreasonably withheld or delayed), in advance,
all public materials, press releases, public advertisements and public
disclosures that contain GSO’s or any of its affiliates’ names or describe GSO’s
financing commitment; provided that no such right to review and approve shall be
required with respect to any disclosure required to be made pursuant to
applicable law or, for the avoidance of doubt, any disclosures made permitted
pursuant to clause (f) of this paragraph. Your obligations under this paragraph
with regard to this Commitment Letter (but not the Fee Letter) shall
automatically terminate on the first anniversary of the date hereof.

 

 3 

 

  

GSO shall, until the earlier of (i) eighteen (18) months from the date hereof or
(ii) the funding of the Second Lien Term Loan Facility, treat confidentially in
accordance with its customary procedures for handling confidential information,
all written information received by it from you and/or the Acquired Business or
your or their respective affiliates and representatives in connection with the
Transaction and will use all such information provided to it or such affiliates
by or on behalf of you hereunder or in connection with the Acquisition and the
Transaction solely for the purpose of providing the services that are the
subject of this Commitment Letter (including the financing transactions
contemplated hereby); provided, however, upon the execution and delivery of the
Credit Documentation, the provisions of the Credit Documentation shall govern
the confidentiality matters described in this paragraph and shall supersede the
terms herein relating thereto. Nothing herein shall prevent GSO from disclosing
any such information (i) with your written consent, (ii) as may be compelled by
the order of any court or administrative agency in a legal, judicial or
administrative proceeding or as otherwise required by law, regulation, subpoena
or compulsory legal process where, in your reasonable judgment, disclosure is
required by such law regulation, subpoena or compulsory legal process, or to the
extent requested or required by any governmental and/or regulatory authorities
(in which case GSO shall promptly notify you, to the extent reasonably
practicable, of such requirement to disclose to the extent permitted by law),
(iii) upon the request or demand of any regulatory authority or other regulatory
authority (including any self-regulatory authority) having jurisdiction over GSO
or its affiliates (in which case GSO shall, except with respect to any audit or
examination conducted by accountants or any governmental regulatory authority
exercising examination or regulatory authority, promptly notify you, in advance,
to the extent lawfully permitted to do so and reasonably practicable), (iv) in
connection with the proposed transactions and on a confidential basis to its
affiliates and its and their direct or indirect shareholders, partners or
members, current and prospective financing sources, existing and prospective
investors, employees, directors, officers, legal counsel, independent auditors,
professionals, advisors and other experts or agents of GSO or its affiliates who
have been informed of the confidential nature of such information and are or
have been advised of their obligation to keep information of this type
confidential, (v) to industry trade organizations to the extent such information
with respect to the Second Lien Term Loan Facility is customarily included in
league table measurements, (vii) to the extent any such information becomes
publicly available other than by reason of a breach of the confidentiality
obligations set forth in this paragraph, (y) becomes available to GSO on a
non-confidential basis from a source other than you or on your behalf and not
known to GSO to have been provided in violation of any confidentiality agreement
or obligation owed to you, or (z) was available to GSO, as applicable, on a
non-confidential basis prior to its disclosure to GSO by you, (viii) to any
assignees or prospective assignees, or participants or prospective participants
(including any potential investors), in each case, who agree to be bound by the
terms of this paragraph (or language substantially similar to this paragraph);
provided that in no event shall any disclosure be made to any Disqualified
Institution, or (ix) in filings with the Securities and Exchange Commission and
other applicable regulatory authorities and stock exchanges or (x) in protecting
and enforcing GSO’s rights with respect to this Commitment Letter. As used
herein, “Disqualified Institution” means any person that is (i) designated by
the Borrower, by written notice delivered to GSO on or prior to the Closing Date
(or the Second Lien Administrative after the Closing Date), as a (x)
disqualified institution, or (y) competitor of the Acquired Business or your or
its respective subsidiaries (“Competitor”) or (ii) any person that is clearly
identifiable, solely on the basis of such person’s name, as an affiliate of any
person referred to in clauses (i)(x) or (i)(y) above.

 

 4 

 

  

7.Indemnity

 

Regardless of whether the Second Lien Term Loan Facility closes, you agree to
(a) indemnify, defend and hold GSO, its affiliates and the principals,
directors, officers, employees, representatives, agents and third party advisors
of each of them (“Related Persons”) (each, an “Indemnified Person”), harmless
from and against all losses, disputes, claims, investigations, litigation,
proceedings, reasonable and documented out-of-pocket expenses, damages, and
liabilities of any kind to which any Indemnified Person may become subject in
connection with this Commitment Letter, the Fee Letter, the Second Lien Term
Loan Facility, the use or the proposed use of the proceeds thereof, the
Transaction or any other transaction contemplated by this Commitment Letter
(each, a “Claim”, and collectively, the “Claims”), regardless of whether such
Indemnified Person is a party thereto (and regardless of whether such matter is
initiated by a third party, you, the Acquired Business or any of your or its
respective affiliates), and (b) reimburse each Indemnified Person within twenty
days of presentment of a summary statement for all reasonable and documented
out-of-pocket fees and expenses ((i) limited in the case of legal expenses to
the reasonable and documented costs and out-of-pocket expenses of (w) one (1)
legal counsel for all such Indemnified Persons, taken as a whole, (x) one (1)
local counsel in each relevant jurisdiction (which may include a single local
counsel acting in multiple jurisdictions) and (y) one (1) regulatory counsel if
reasonably required for all such Indemnified Persons, taken as a whole, and (ii)
in each and every case, excluding the allocated costs of internal counsel)
incurred in connection with investigating, preparing to defend or defending, or
providing evidence in or preparing to serve or serving as a witness with respect
to, any lawsuit, investigation, claim or other proceeding relating to any of the
foregoing (each, an “Expense”); provided, that no Indemnified Person shall be
entitled to indemnity hereunder in respect of any Claim or Expense to the extent
that the same (i) is found by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence, willful
misconduct or bad faith of such Indemnified Person (or any of its Related
Persons), (ii) results from a material breach by such Indemnified Person of its
obligations under this Commitment Letter or the Fee Letter at a time when you
have not breached your obligations hereunder in any material respect or (iii)
results from a dispute solely among Indemnified Persons not arising out of any
act or omission on the part of you or your affiliates.

 

No party hereto or any of their respective affiliates shall be liable for any
punitive, exemplary, consequential or indirect damages alleged in connection
with, arising out of, or relating to, any Claims, this Commitment Letter, the
Fee Letter, the Second Lien Term Loan Facility, the use or the proposed use of
the proceeds thereof, the Transaction, or any other transaction contemplated by
this Commitment Letter; provided, that nothing contained in this paragraph shall
limit your indemnity and expense reimbursement obligations to the extent such
punitive, exemplary, consequential or indirect damages are included in any third
party claim.

 

Furthermore, you hereby acknowledge and agree that the use of electronic
transmission is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse. You agree to
assume and accept such risks and hereby authorize the use of transmission of
electronic transmissions, and that none of GSO nor any of its affiliates will
have any liability for any damages arising from the use of such electronic
transmission systems except to the extent the same is found by a final
non-appealable judgment of a court of competent jurisdiction to have arisen from
the gross negligence, willful misconduct or bad faith of or a material breach of
this Commitment Letter or the Fee Letter by GSO or any of its Related Persons.

 

The foregoing provisions in this Section 7 shall be superseded in each case, to
the extent covered thereby, by the applicable provisions contained in the Credit
Documentation upon execution thereof and thereafter shall have no further force
and effect.

 5 

 

  

8.Sharing Information; Absence of Fiduciary Relationship

 

You acknowledge that GSO and/or its affiliates may be investing in, or providing
debt financing, equity capital or other services to, other companies with which
you may have conflicting interests; provided, however, that the foregoing shall
not excuse compliance by GSO with their obligations (including confidentiality
obligations) hereunder. You further acknowledge and agree that (a) no fiduciary,
advisory or agency relationship between you and GSO and/or its affiliates has
been or will be created in respect of any of the transactions contemplated by
this Commitment Letter, irrespective of whether GSO and/or its affiliates have
advised or are advising you on other matters and (b) you will not assert any
claim against GSO and/or its affiliates for breach or alleged breach of
fiduciary duty and agree that neither GSO nor its affiliates shall have any
direct or indirect liability to you in respect of such a fiduciary duty claim or
to any person asserting a fiduciary duty claim on behalf of or in right of you,
including your stockholders, employees or creditors.

 

9.Assignments and Amendments

 

This Commitment Letter shall not be assignable by any party hereto without the
prior written consent of the other parties hereto (and any purported assignment
without such consent shall be null and void), and is solely for the benefit of
the parties hereto and is not intended to confer any benefits upon, or create
any rights in favor of, any person other than the parties hereto and the
Indemnified Persons. For the avoidance of doubt and notwithstanding the
foregoing, GSO may assign its commitment hereunder, in whole or in part, to its
affiliates and funds and accounts managed or advised by GSO and may perform any
or all of its obligations hereunder through such affiliates and funds; provided,
that, notwithstanding any such assignment, (i) with respect to amounts to be
funded on the Closing Date, the commitment of GSO to fund its committed portions
of the Second Lien Term Loan Facility on the terms and conditions set forth in
this Commitment Letter and the Fee Letter will be reduced solely to the extent
such other affiliates, funds, accounts managed or advised by GSO fund their
commitments on the Closing Date and (ii) GSO must retain exclusive control over
all rights and obligations with respect to its commitments prior to close. This
Commitment Letter may not be amended or waived except in a written instrument
signed by you and GSO.

 

10.Counterparts and Governing Law

 

This Commitment Letter may be executed in counterparts, each of which shall be
deemed an original and all of which counterparts shall constitute one and the
same document. Delivery of an executed signature page of this Commitment Letter
by facsimile or electronic (including “PDF”) transmission shall be effective as
delivery of a manually executed counterpart hereof. No posting to any E-System
shall be denied legal effect merely because it is made electronically and each
party hereto agrees not to contest the validity or enforceability of any posting
on any E-System or E-Signature merely because it is made electronically.

 

The laws of the State of New York shall govern all matters arising out of, in
connection with or relating to this Commitment Letter, including, without
limitation, its validity, interpretation, construction, performance and
enforcement and any claims sounding in contract law or tort law arising out of
the subject matter hereof.

 

11.Venue and Submission to Jurisdiction

 

The parties hereto consent and agree that the state or federal courts located in
New York County, State of New York, shall have exclusive jurisdiction to hear
and determine any claims or disputes between or among any of the parties hereto
pertaining to this Commitment Letter, the Fee Letter, the Second Lien Term Loan
Facility, the Transaction, any other transaction relating hereto or thereto, and
any investigation, litigation, or proceeding in connection with, related to or
arising out of any such matters; provided, that the parties hereto acknowledge
that any appeal from those courts may have to be heard by a court located
outside of such jurisdiction. The parties hereto expressly submit and consent in
advance to such jurisdiction in any action or suit commenced in any such court,
and hereby waive any objection, which each of the parties may have based upon
lack of personal jurisdiction, improper venue or inconvenient forum.

 6 

 

  

12.Waiver of Jury Trial

 

THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR
RELATING TO, THIS COMMITMENT LETTER, THE FEE LETTER, THE SECOND LIEN TERM LOAN
FACILITY, THE TRANSACTION AND ANY OTHER TRANSACTION RELATED HERETO OR THERETO.
THIS WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE.

 

13.Survival

 

The provisions of this Commitment Letter set forth under this heading and the
headings “Expenses”, “Confidentiality”, “Indemnity”, “Sharing Information;
Absence of Fiduciary Relationship”, “Assignments and Amendments”, “Counterparts
and Governing Law”, “Venue and Submission to Jurisdiction” and “Waiver of Jury
Trial” shall survive the termination or expiration of this Commitment Letter and
shall remain in full force and effect regardless of whether the Second Lien Term
Loan Facility closes or the Credit Documentation shall be executed and
delivered; provided, that if the Second Lien Term Loan Facility closes and the
Credit Documentation shall be executed and delivered, the provisions under the
heading “Expenses”, “Confidentiality”, “Indemnity”, and “Sharing Information;
Absence of Fiduciary Relationship” shall be superseded and deemed replaced by
the terms of the Credit Documentation governing such matters upon the funding of
the Second Lien Term Loan Facility.

 

14.Integration

 

This Commitment Letter and the Fee Letter supersede any and all discussions,
negotiations, understandings or agreements, written or oral, express or implied,
between or among the parties hereto and their affiliates as to the subject
matter hereof.

 

This Commitment Letter and the Fee Letter each constitutes a legal, valid and
binding obligation, enforceable against each of the parties hereto and thereto
in accordance with their respective terms (subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization and other similar laws
relating to or affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or law)) and with respect
to the subject matter contained herein and therein (including an obligation to
negotiate in good faith)), it being acknowledged and agreed that the funding of
the Second Lien Term Loan Facility is subject only to the satisfaction or waiver
by GSO of all of the Conditions to Closing.

 

15.PATRIOT Act

 

GSO hereby notifies you that pursuant to the requirements of the USA PATRIOT
Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“PATRIOT Act”), GSO may be required to obtain, verify and record information
that identifies the Borrower and each Guarantor, which information includes the
name, address, tax identification number and other information regarding the
Borrower and each Guarantor that will allow GSO to identify the Borrower and
each Guarantor in accordance with the PATRIOT Act. This notice is given in
accordance with the requirements of the PATRIOT Act and is effective as to GSO.

 7 

 

  

16.Acceptance and Termination

 

Please indicate your acceptance of the terms hereof and of the Fee Letter by
signing in the appropriate space below and in the Fee Letter and returning to
GSO such signature pages by 11:59 p.m., New York time, on June 27, 2018. Unless
extended in writing by GSO, the commitments and agreements of GSO contained
herein (subject to the provisions under the heading “Survival”) shall
automatically expire on the first to occur of (a) the date and time referred to
in the previous sentence unless you shall have executed and delivered a copy of
this Commitment Letter and the Fee Letter as provided above, (b) 11:59 p.m., New
York time, on November 30, 2018, and (c) execution and delivery of the Credit
Documentation and the funding of the Second Lien Term Loan Facility (such date,
the “Termination Date”).

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

 8 

 

  

Sincerely,       GSO CAPITAL PARTNERS LP  

 

By /s/ Marisa J. Beeney   Name: Marisa H. Beeney   Title: Authorized Signatory  

 

 

 

 

Agreed and accepted   AS OF THE DATE ABOVE FIRST WRITTEN       DIFFERENTIAL
BRANDS GROUP, INC.  

 

By: /s/ Lori Nembirkow     Name: Lori Nembirkow     Title: Senior Vice
President, Legal & Compliance  

 

 

 

 

EXHIBIT A

 

Project Legend

Conditions to Closing

 

Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the letter referenced above or in Exhibit B.

 

The availability of the Second Lien Term Loan Facility set forth in the
Commitment Letter shall be subject solely to the satisfaction or waiver by GSO
of the following conditions:

 

1.Equity Structure. (i) Investors reasonably acceptable to GSO, shall have
invested $100,000,000 in the common equity of the Borrower on terms reasonably
satisfactory to GSO (at least $80,000,000 of which shall be from members of
management of which at least $25,000,000 shall be an investment from Jason
Rabin), (ii) Ares shall have invested $25,000,000 in the common equity of the
Borrower and (iii) GSO shall have invested $25,000,000 in the common equity of
the Borrower, all such investments to be on terms reasonably satisfactory to
GSO. The foregoing transactions are collectively referred to as the “Equity
Contribution.”

 

2.Acquisition. Substantially concurrently with the funding of the Second Lien
Term Loan Facility, the Acquisition shall be consummated in accordance in all
material respects with the terms of the Acquisition Agreement, after giving
effect to any modifications, amendments, consents or waivers that are not
materially adverse to the Second Lien Lenders without the consent of GSO;
provided that (i) a reduction in the purchase price under the Acquisition
Agreement (excluding any reduction in the purchase price or amounts paid due to
a failure to obtain consent to transfer the agreements of intellectual property
in connection with the Transactions) (A) of less than or equal to 10% shall be
deemed not to be materially adverse to GSO so long as such decrease shall be
allocated pro rata between the First Lien Term Facility and the Second Lien Term
Loan Facility and (B) of greater than 10% shall be deemed to be materially
adverse to GSO, (ii) any amendment or waiver to the terms of the Acquisition
Agreement that has the effect of increasing the cash consideration required to
be paid thereunder on the Closing Date shall be deemed not to be materially
adverse to GSO if such increase is funded with an increase in the aggregate
amount of the Equity Contribution, (iii) any purchase price adjustment expressly
contemplated by the Acquisition Agreement (including any working capital
purchase price adjustment) shall not be considered an amendment, modification or
waiver of the Acquisition Agreement and (iv) any substantive modification,
amendment, consent or waiver to the definition of “Material Adverse Effect”
contained in the Acquisition Agreement shall be deemed to be materially adverse
to the Second Lien Lenders; provided that each of the following shall be
additional conditions to the availability of the Second Lien Term Loans (a)
obtaining licensee change of control consents with respect to the Disney
licensing agreements and other licensing agreements that are associated with at
least 80% of the EBITDA of the Acquired Business, (b) the execution of the
transition services agreement (which will include provisions relating to a
sourcing agreement for a period of at least 6 months), (c) the waiting period
(including any extensions thereof) applicable to the consummation of the
Transactions under the Hart–Scott–Rodino Antitrust Improvements Act of 1976 and,
if applicable, the satisfaction of similar foreign antitrust or competition
requirements (including, in each case, with respect to the acquisition of common
stock by GSO) shall have expired or been terminated, (d) entering into
management agreements with certain key members of senior management and (e)
obtaining factoring agreements on commercially reasonable terms at the time of
execution which provide for no less availability than the existing factoring
agreement with Whitehall; and in the case of each of clauses (a), (b), (d) and
(e) reasonably satisfactory to GSO.

 A-1 

 

  

3.Refinancing. Immediately after giving effect to the consummation of the
Transaction on the Closing Date, all third party indebtedness of the Borrower,
the Acquired Business and their respective subsidiaries shall be repaid in full
subject to customary payoff letters and none of the Borrower, the Acquired
Business or any of their respective subsidiaries shall have any third party
indebtedness for borrowed money, other than (i) the First Lien Facilities and
the Second Lien Term Loan Facility, (ii) the indebtedness set forth on Annex A
attached hereto (the “Hudson Notes”) and (iii) indebtedness permitted by the
Acquisition Agreement to be incurred on or prior to the Closing Date and other
indebtedness approved by GSO (the indebtedness set forth in clauses (ii) through
(iii), collectively, the “Permitted Surviving Debt”).

 

4.Evidence of Solvency. The Second Lien Administrative Agent shall have received
of a certificate of the Chief Financial Officer (or another appropriate
financial officer with similar duties) of Borrower in the form attached hereto
on Annex B.

 

5.Required Information. GSO shall have received an unaudited pro forma
consolidated balance sheet and related pro forma statement of income of the
Borrower and its subsidiaries as of and for the twelve-month period ending on
the last day of the most recently completed four-fiscal quarter period ended at
least sixty (60) days prior to the Closing Date (or if the end of the most
recently completed four-fiscal quarter period is the end of a fiscal year, ended
at least ninety (90) days before the Closing Date), prepared after giving effect
to the transactions has occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such statement of
income); provided, that each such pro forma financial statement shall be
prepared in good faith by the Borrower; provided further that such pro forma
financial statement shall reflect the impact of any licensor change of control
consents not obtained with respect to licensing agreements.

 

6.No Material Adverse Effect. No event or change has occurred or is occurring
that has had, or would reasonably be expected to have, a Material Adverse Effect
(as defined in the Acquisition Agreement as in effect on the date hereof) with
respect to the Acquired Business.

 

7.Documentation and Other Customary Deliveries. The preparation, execution by
the Borrower and Guarantors party thereto and delivery of a definitive credit
agreement (the “Credit Agreement”) and other documents (including customary
closing documents) executed in connection therewith (collectively, with the
Credit Agreement, the “Credit Documentation”), which shall be, in each case, (i)
consistent with the Commitment Letter and (ii) contain those terms included on
the Term Sheet, subject in all respects to the Funds Certain Provisions and
reasonably satisfactory to GSO. Delivery of (i) customary legal opinions,
evidence of authority, corporate documents, documents from public officials
(including as to good standing) and officers’ and closing certificates as to the
Loan Parties; (ii) customary lien searches and (iii) a customary borrowing
notice reasonably satisfactory to GSO.

 

8.Representations and Warranties. The Specified Representations and the
Specified Acquisition Agreement Representations shall be true and correct in all
material respects (or, in the case of Specified Representations or Specified
Acquisition Agreement Representations qualified by materiality, in all
respects); provided, that to the extent that any Specified Representation or
Specified Acquisition Agreement Representation is qualified by or subject to a
“material adverse effect”, “material adverse change” or similar term or
qualification, (a) the definition thereof shall be the definition of “Material
Adverse Effect” (as defined in the Acquisition Agreement) for purposes of the
making or deemed making of such Specified Representation on, or as of, the
Closing Date (or any date prior thereto) and (b) the same shall be true and
correct in all respects (without duplication of any materiality qualifiers
therein).

 

 A-2 

 

  

9.PATRIOT Act. The Second Lien Administrative Agent shall have received, at
least five days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act, in each case, to the extent reasonably requested by
the Second Lien Administrative Agent at least 10 days prior to the Closing Date.

 

10.Payment of Fees and Expenses. All fees and expenses required to be paid on
the Closing Date pursuant to the Commitment Letter and Fee Letter (in the case
of expenses, to the extent invoiced at least 2 business days prior to the
Closing Date) shall have been paid (or offset against the proceeds of the Term
Loan Facilities, if mutually agreed between GSO and the Borrower).

 

11.First Lien Facilities. The Borrower shall have entered into a first lien
revolving credit and term loan facility with lenders (such lenders, the “First
Lien Lenders”) based on a term sheet approved by GSO (such term sheet the “First
Lien Facilities Term Sheet”) (it being acknowledged and agreed that the terms
set forth in the First Lien Facilities Term Sheet, dated as of the date hereof
and previously provided to GSO, are satisfactory to GSO), in aggregate committed
amount not to exceed $685,000,000 of senior secured first lien term loans (which
may be increased to $735,000,000 if the senior secured first lien revolving
facility are reduced by $50,000,000) and up to $150,000,000 under a senior
secured first lien revolving credit facility (the “First Lien Facilities”)
substantially simultaneously with the borrowings under the Second Lien Term Loan
Facility, and GSO shall have received duly executed copies of the documentation
for the First Lien Facilities and such documentation shall be reasonably
satisfactory to GSO (such documentation, the “First Lien Credit Documentation”);
provided that, at the election of the First Lien Lenders, all or a portion the
senior secured revolving facility may be replaced by a “first out” or
asset-based revolving credit facility so long as the aggregate principal amount
permitted under such replacement facility (together with any portion of the
senior secured revolving facility not replaced) does not exceed the aggregate
principal amount of the senior secured revolving credit facility permitted
above. The aggregate amount outstanding under the First Lien Facilities on the
Closing Date shall not exceed $735,000,000 plus an amount equal to the net
working capital adjustment payable by the Borrower under the Acquisition
Agreement on the Closing Date (not to exceed $60,000,000) plus $15,000,000 to
pay fees and expenses in connection with the Transactions (including consents
related to the transfer of the intellectual property licenses). The agent under
the First Lien Facilities and the agent under the Second Lien Term Loan Facility
shall have entered into a customary intercreditor agreement (acknowledged by
subsidiaries party to the First Lien Facilities and the Second Lien Term Loan
Facility) reasonably satisfactory to GSO.

 

12.Independent Director. Concurrently with the funding of the initial borrowing
under the Second Lien Term Loan Facility, (i) GSO shall be granted the right to
appoint one member of the board of directors of the Borrower and (ii) GSO and
the Sponsor shall mutually agree to nominate for election two independent
directors to the board of directors of the Borrower. The procedures for the
election and/or appointment shall be set forth in the Stockholders Agreement.

 

13.Minimum Liquidity. The Borrower shall, after giving pro forma effect to the
Transactions, have at least $35,000,000 of unrestricted cash on hand.

 

Notwithstanding anything in the Term Sheet, the Commitment Letter, the Fee
Letter, the Credit Documentation or any other document, instrument, agreement or
other undertaking concerning the financing of the Transaction to the contrary,

 

 A-3 

 

  

(i) the only representations and warranties the accuracy of which will be a
condition to the availability and/or funding of the Second Lien Term Loan
Facility on the Closing Date will be:

 

(A) such representations and warranties regarding the Acquired Business in the
Acquisition Agreement as are material to the interests of the Second Lien
Administrative Agent and the Second Lien Lenders, but only to the extent that
you or your affiliates have the right to terminate your or your affiliates’
obligations under the Acquisition Agreement (or the right not to consummate the
Acquisition pursuant to the Acquisition Agreement) as a result of a failure of
such representations and warranties to be true and correct (the “Specified
Acquisition Agreement Representations”); and

 

(B) the Specified Representations (as defined below); and

 

(ii) the terms of the Credit Documentation will not impair availability and/or
funding of the Second Lien Term Loan Facility on the Closing Date if the
Conditions to Closing are satisfied or waived by GSO (it being understood that,
to the extent a perfected security interest in any collateral (the security
interest in respect of which cannot be perfected by means of the filing of a UCC
financing statement, the making of a federal intellectual property filings with
respect to any federally-registered intellectual property or delivery of
possession of capital stock or other certificated security (to the extent
required to be pledged pursuant to the Credit Documentation and, solely to the
extent that such capital stock or other certificated security are evidenced by
certificates on or prior to the Closing Date and in your actual possession on or
prior to the Closing Date ), cannot be provided on the Closing Date after the
Borrower’s use of commercially reasonable efforts to do so, the perfection of
such security interest in such Collateral will not constitute a condition
precedent to the availability and/or funding of the Second Lien Term Loan
Facility on the Closing Date, but a security interest in such collateral will be
required to be perfected within 45 days after the Closing Date pursuant to
arrangements to be mutually agreed between the Borrower and GSO); provided, that
nothing herein shall limit the applicability of the individual conditions to
closing expressly set forth herein except to the extent expressly stated to be
subject to this paragraph.

 

For purposes hereof, “Specified Representations” mean the representations and
warranties set forth in the Credit Documentation relating to organization, legal
existence, corporate power and authority of the Borrower and the Guarantors
(solely as they relate to due authorization, execution, delivery and performance
of the Credit Documentation); the authorization, execution, delivery and
performance and enforceability, of in each case, the Credit Documentation;
non-contravention of the Credit Documentation with the governing documents; the
creation, validity, perfection and priority of liens (subject to the limitations
on perfection set forth above and customary permitted liens); use of proceeds
with respect to Federal Reserve margin regulations; the Investment Company Act;
and use of proceeds in violation of the PATRIOT Act, OFAC or FCPA and other
anti-terrorism, sanctions, anti-money laundering and anti-corruption laws;
solvency as of the Closing Date (after giving pro forma effect to the
consummation of the Transactions on the Closing Date) of Borrower and its
Restricted Subsidiaries on a consolidated basis; and no violation of, or
conflict with, charter documents as it relates to the Credit Documentation. For
the avoidance of doubt, the foregoing provisions of this paragraph are sometimes
referred to as the “Funds Certain Provisions”.

 

 A-4 

 

  

ANNEX A

 

HUDSON NOTES

 

 

Maker

  Payee  Outstanding
Principal
Amount   Interest   Initial Date  Maturity  Instrument Differential Brands Group
Inc.  Chris Lynch  $4,732    6.5%  01/28/2016  07/28/2021  Subordinated
Convertible Note Differential Brands Group Inc.  Barbara Cook  $526,142    6.5% 
01/28/2016  07/28/2021  Subordinated Convertible Note Differential Brands Group
Inc.  Tony Chu  $1,400,766    6.5%  01/28/2016  07/28/2021  Subordinated
Convertible Note Differential Brands Group Inc.  Peter Kim  $9,104,958    6.5% 
01/28/2016  07/28/2021  Subordinated Convertible Note Differential Brands Group
Inc.  Paul Cardenas  $3,501,910    6.5%  01/28/2016  07/28/2021  Subordinated
Convertible Note Differential Brands Group Inc.  Fireman Capital CPF Hudson
Co-Invest LP  $3,182,589    7.0%  01/28/2016  07/28/2021  Subordinated
Convertible Note Differential Brands Group Inc.  Ben Taverniti  $109,341  
 6.5%  1/28/2016  7/28/2021  Subordinated Convertible Note

  

 Annex A-1 

 

 

ANNEX B

 

FORM OF SOLVENCY CERTIFICATE

 

This Solvency Certificate is being executed and delivered pursuant to Section
[●] of that certain [●] (the “Credit Agreement”; the terms defined therein being
used herein as therein defined).

 

I, [●], the [Chief Financial Officer/equivalent officer] of the Borrower, in
such capacity and not in an individual capacity, hereby certify as follows:

 

1.          I am generally familiar with the businesses and assets of the
Borrower and its Subsidiaries, taken as a whole, and am duly authorized to
execute this Solvency Certificate on behalf of the Borrower pursuant to the
Credit Agreement; and

 

2.          As of the date hereof and after giving effect to the Transactions
and the incurrence of the indebtedness and obligations being incurred in
connection with the Credit Agreement and the Transactions, that, (i) the sum of
the debt (including contingent liabilities) of the Borrower and its
Subsidiaries, taken as a whole, does not exceed the fair value of the present
assets of the Borrower and its Subsidiaries, taken as a whole; (ii) the fair
saleable value of the assets of the Borrower and its Subsidiaries, taken as a
whole, is not less than the amount that will be required to pay the probable
liabilities (including contingent liabilities) of the Borrower and its
Subsidiaries, taken as a whole, on their debts as they become absolute and
matured; (iii) the capital of the Borrower and its Subsidiaries, taken as a
whole, is not unreasonably small in relation to the business of the Borrower or
its Subsidiaries, taken as a whole, contemplated as of the date hereof; and (iv)
the Borrower and its Subsidiaries, taken as a whole, do not intend to incur, or
believe that they will incur, debts (including current obligations and
contingent liabilities) beyond their ability to pay such debts as they mature in
the ordinary course of business. For the purposes hereof, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

[Remainder of page intentionally left blank]

 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

By:     Name: [●]   Title: [Chief Financial Officer/equivalent     officer]  

 

[●]

 

 Annex B-1 

 

  

EXHIBIT B

 

Project Legend
$674,000,000 Senior Secured Second Lien Term Loan Facility

Summary of Principal Terms and Conditions1



 

Borrower:   Differential Brands Group, Inc. (the “Borrower”).       Second Lien
Administrative Agent:   A financial institution reasonably acceptable to GSO and
the Borrower (in its capacity as the administrative agent, the “Second Lien
Administrative Agent”).       Senior Secured Second Lien     Credit Facilities:
  A senior secured U.S. dollar second lien term loan facility in an aggregate
principal amount of $674,000,000 (the “Second Lien Term Loan Facility” and the
loans under the Second Lien Term Loan Facility shall be the “Second Lien Term
Loans”) to be provided by GSO and/or its affiliates and funds and accounts
managed or sub-advised by GSO or its affiliates (in such capacity, the “Second
Lien Lender”).       First Lien Facilities:   Concurrently herewith, the
Borrower shall also enter into a senior secured first lien term loan facility in
an aggregate principal amount of $685,000,000 which may be increased to
$735,000,000 if the senior secured revolving facilities under the First Lien
Facilities are reduced by $50,000,000 (the “First Lien Term Facility”), and a
senior secured first lien revolving facility in an aggregate principal amount of
up to $150,000,000 (which may be replaced in whole or in part by an asset-based
revolving credit facility or “first out” revolving credit facility as
contemplated in Exhibit B) (the “First Lien Revolving Facility” and, together
with the First Lien Term Facility, the “First Lien Facilities”), on the terms
contemplated hereby; provided that, borrowings under the  First Lien Revolving
Facility on the Closing Date shall not exceed the amounts set forth in clause 11
of Exhibit A.       Purpose:   The proceeds of the Second Lien Term Loan
Facility will be used by the Borrower on the Closing Date, together with the
proceeds of the First Lien Term Facility and the Equity Contribution to (a) pay
the consideration for the Acquisition and (b) pay fees, costs and expenses
incurred in connection with the Transaction.

 



 



1 All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this Summary of Principal Terms and
Conditions is attached, including the Exhibits thereto. In the event any such
capitalized term is subject to multiple and differing definitions, the
appropriate meaning thereof in this Exhibit shall be determined by reference to
the context in which it is used.

 

 B-1 

 

  

Availability:   The Second Lien Term Loan Facility will be available in a single
drawing on the Closing Date.  Amounts borrowed under the Second Lien Term Loan
Facility that are repaid or prepaid may not be reborrowed.       Interest Rates
and Fees:   As set forth on Annex I hereto.       Default Rate:   Subject to
applicable law, automatically during the continuance of any event of default
under the Credit Facilities Documentation only, with respect to principal, at
the applicable interest rate plus 2.00% per annum, and with respect to any other
amount (including overdue interest), at the interest rate applicable to ABR
loans (as defined in Annex I), plus 2.00% per annum.       Final Maturity:   The
Second Lien Term Loan Facility will mature on the date that is 6 years after the
Closing Date (the “Initial Second Lien Term Loan Maturity Date”).      
Guarantees:   All obligations of the Borrower (the “Borrower Second Lien
Obligations”) under the Second Lien Term Loan Facility will be unconditionally
and irrevocably guaranteed jointly and severally on a senior basis (the “Second
Lien Guarantees”) by the same guarantors that guarantee the First Lien
Facilities.       Security:   The Borrower Second Lien Obligations and the
Second Lien Guarantees will be secured, subject to permitted liens and other
exceptions to be agreed, by the same Collateral that secures the obligations
under the First Lien Facilities and subject to the same limitations governing
the pledge, creation and perfection of the Collateral under the First Lien
Facilities (the “Collateral”).           The lien priority, relative rights and
other creditors’ rights issues in respect of the First Lien Facilities and the
Second Lien Term Loan Facility will be set forth in an intercreditor agreement
(the “Intercreditor Agreement”), which will document the second-lien status of
the liens on the Collateral securing the Second Lien Term Loan Facility and
shall include in any event (i) a customary standstill provision with respect to
all enforcements, including acceleration, (ii) payment blockage provisions with
respect to all payments of principal, fees, premium and interest during certain
material events of default to be mutually agreed, which shall permit required
cash payments to continue to accrue (but not to be paid) during any such event
of default and which shall require turnover to the Collateral Agent to the
extent of amounts received in violation of such payment blockage provisions;
provided further that such payment subordination terms shall apply regardless of
whether any bankruptcy, restructuring or insolvency proceeding has occurred or
is continuing.

 

 B-2 

 

  

Voluntary Prepayments:   Voluntary prepayments shall be permitted from time to
time subject to a notice period and satisfaction of the requirements set forth
below under “Call Protection”.       Mandatory Prepayments:   Second Lien Term
Loans shall be prepaid with (a)  excess cash flow of the Borrower and its
subsidiaries to be documented in a manner substantially similar to (and, in any
event, no less favorable to the Borrower and its subsidiaries than) to the
mandatory prepayment provisions related to excess cash flow in the First Lien
Facilities Term Sheet; (b) 100% of the net cash proceeds of all non-ordinary
course asset sales or other dispositions of property by the Borrower and its
restricted subsidiaries that is substantially similar to (and, in any event, no
less favorable to the Borrower and its subsidiaries than) to the mandatory
prepayment provisions related to asset sales in the First Lien Facilities Term
Sheet (c) 100% of the net cash proceeds of issuances of debt obligations of the
Borrower and its restricted subsidiaries (except the net cash proceeds of any
permitted debt) and (d) 100% of the net cash proceeds of issuances of equity of
the Borrower and its restricted subsidiaries (except the net cash proceeds used
for certain investments and permitted acquisitions up to an amount to be agreed.
          Other than as provided below, no mandatory prepayments of Second Lien
Term Loans shall be required until amounts outstanding under the First Lien
Facilities have been paid in full.  Any mandatory prepayment amounts under the
First Lien Facilities declined by a First Lien Lender must be offered to prepay
the Second Lien Term Loans.           In addition, any amounts payable to the
Borrower pursuant to the Acquisition Agreement, (excluding payments with respect
to working capital adjustments, but including any amounts paid with respect to a
failure to obtain consents to the transfer of intellectual property in
connection with the Transaction) shall be used to make mandatory prepayments on
a pro rata basis between the term loans under the First Lien Facility and the
Second Lien Term Loans.  For the avoidance of doubt, no Call Premium shall be
required to be paid with respect to prepayments made pursuant to this paragraph.
          Any Second Lien Lender may elect not to accept any mandatory
prepayment described in clauses (a) and (b) above. Any prepayment amount
declined by a Second Lien Lender may be retained by the Borrower.

 

 B-3 

 

  

Call Protection:   Any voluntary or mandatory prepayments made pursuant to
clauses (b), (c) or (d) in the description of “Mandatory Prepayments” of the
Second Lien Term Loan Facility in an aggregate principal amount of up to
$175,000,000 (the “Initial Prepayment Amount”) occurring on or after (x) the
Closing Date but prior to the first anniversary of the Closing Date, the
Borrower shall pay a prepayment premium with respect to the respect to the
portion of the Second Lien Term Loans prepaid in an amount equal to 3.00% of the
aggregate principal amount of the Second Lien Term Loans prepaid; (y) after the
first anniversary of the Closing Date but prior to the second anniversary of the
Closing Date, the Borrower shall pay a prepayment premium with respect to the
respect to the portion of the Second Lien Term Loans prepaid in an amount equal
to 2.00% of the aggregate principal amount of the Second Lien Term Loans prepaid
and (z) after the second anniversary of the Closing Date but prior to the third
anniversary of the Closing Date, the Borrower shall pay a prepayment premium
with respect to the respect to the portion of the Second Lien Term Loans prepaid
in an amount equal to 1.00% of the aggregate principal amount of the Second Lien
Term Loans prepaid.           With respect to prepayments made in excess of the
Initial Prepayment Amount, no voluntary or mandatory prepayments made pursuant
to clauses (b), (c) or (d) in the description of “Mandatory Prepayments” of the
Second Lien Term Loan Facility will be permitted prior to the second anniversary
of the Closing Date unless such payments are accompanied by a customary
make-whole payment (the “Make-Whole Premium”); provided that, with respect to
voluntary prepayments in excess of the Initial Prepayment Amount made prior to
the second anniversary of the Closing Date with the proceeds of equity issuances
by the Borrower after the Closing Date, up to 25% of the Second Lien Term Loans
in excess of the Initial Prepayment Amount may be prepaid at 105% of the
aggregate principal amount of the Second Lien Term Loans prepaid.           With
respect to prepayments made in excess of the Initial Prepayment Amount, any
voluntary prepayment or mandatory prepayments made pursuant to clauses (b), (c)
or (d) in the description of “Mandatory Prepayments” of the Second Lien Term
Loan Facility occurring on or after (x) the second anniversary of the Closing
Date but prior to the date that is three years after the Closing Date, the
Borrower shall pay a prepayment premium with respect to the portion of the
Second Lien Term Loans prepaid in an amount equal to 4.00% of the aggregate
principal amount of the Second Lien Term Loans prepaid; (y) the third
anniversary of the Closing Date but prior to the date that is four years after
the Closing Date, the Borrower shall pay a prepayment premium with respect to
the portion of the Second Lien Term Loans prepaid in an amount equal to  2.00%
of the aggregate principal amount of the Second Lien Term Loans prepaid, and (z)
the fourth anniversary of the Closing Date but prior to the date that is the
five years after the Closing Date, the Borrower shall pay a prepayment premium
with respect to the portion of the Second Lien Term Loans prepaid in an amount
equal to 1.00% of the aggregate principal amount of the Second Lien Term Loans
prepaid (the provisions of the this section, the ”Call Premium”).

 

 B-4 

 

  

Representations and Warranties:   The representations and warranties shall be
substantially similar to (and, in any event, no less favorable to the Borrower
and its subsidiaries than) those representations and warranties contained in the
First Lien Facilities Term Sheet.  The specific provisions not outlined in the
First Lien Facilities Term Sheet shall be reasonably satisfactory to GSO.      
Conditions Precedent to Initial     Borrowing:   The borrowing under the Second
Lien Term Loan Facility on the Closing Date will be subject only to the
satisfaction or waiver by GSO of all of the Conditions to Closing.       Credit
Documentation:   The Credit Documentation (as defined below) shall be customary
for facilities and shall contain the terms and conditions set forth in this
Commitment Letter and such other terms as the Borrower and GSO shall agree (such
other terms to be in a manner that is consistent with this Term Sheet); it being
understood and agreed that the Credit Documentation shall (a) not be subject to
any conditions to the availability and/or initial funding of the Second Lien
Term Loan Facility on the Closing Date other than the Conditions to Closing, (b)
be drafted by counsel to the GSO, (e) reflect reasonable administrative agency,
operational and regulatory requirements of the Administrative Agent, (f) contain
customary EU Bail-In Rules contractual recognition provisions, (g) include
provisions to be mutually agreed addressing implementation of Section 211 of the
Delaware Limited Liability Act and (h) be negotiated in good faith by the
Borrower and GSO to finalize such Credit Documentation, giving effect to the
Funds Certain Provisions, as reasonably practicable after the acceptance of the
Commitment Letter (collectively, the “Documentation Principles”)      
Availability:   The Second Lien Term Loan Facility will be available in a single
drawing on the Closing Date.  Amounts borrowed under the Second Lien Term Loan
Facility that are repaid or prepaid may not be reborrowed.

 

 B-5 

 

  

Affirmative Covenants:   Subject to the Documentation Principles, the
affirmative covenants shall be substantially similar to (and, in any event, no
less favorable to the Borrower and its subsidiaries than) those affirmative
covenants contained in the First Lien Facilities Term Sheet.  The specific
provisions not outlined in the First Lien Facilities Term Sheet shall be
reasonably satisfactory to GSO.         Negative Covenants:   Subject to the
Documentation Principles, the negative covenants shall be substantially similar
to (and, in any event, no less favorable to the Borrower and its subsidiaries
than)  those negative covenants contained in the First Lien Facilities Term
Sheet and shall include limitations on other indebtedness; liens; negative
pledges; restricted junior payments (e.g., no dividends, distributions, buy-back
redemptions or certain payments on certain debt provided that payments may be
made with respect to the Hudson Notes); restrictions on subsidiary
distributions; investments, mergers and acquisitions; sales of assets (including
subsidiary interests); sales and lease-backs; capital expenditures; transactions
with affiliates; conduct of business; amendments and waivers of organizational
documents, junior indebtedness and other material agreements; and changes to
fiscal year, including, in each case, exceptions and baskets to be mutually
agreed upon; provided that, all “baskets” will be subject to a 15% cushion on
the dollar amount (with no growers); provided, further, that “AHYDO” catch-up
payments shall be permitted.  The specific provisions not outlined in the First
Lien Facilities Term Sheet shall be reasonably satisfactory to GSO.        
Financial Covenant:   Senior Leverage Ratio, Total Leverage Ratio and a Fixed
Charge Coverage Ratio that shall be consistent with the financial covenants (and
each shall be calculated net of unrestricted cash up to an amount to be agreed)
set forth in the First Lien Term Sheet but shall be subject to a 10% cushion on
the levels for each such financial covenant.       Events of Default:   Subject
to the Documentation Principles, Events of Default shall be substantially
similar to (and, in any event, no less favorable to the Borrower and its
subsidiaries than) the Events of Default contained in the First Lien Facilities
Term Sheet; provided the Credit Documentation shall (i) include dollar-based
thresholds that are 15% higher than those in the First Lien Facilities Term
Sheet, (ii) provide that an event of default under the First Lien Facilities
Term Sheet (other than the failure to make a principal payment at stated final
maturity) shall not give rise to a default or event of default under the Second
Lien Term Loan Facility unless and until (1) the lenders under the First Lien
Facilities (the “First Lien Lenders”) accelerate their First Lien Loans and all
other outstanding obligations under the First Lien Facilities as a result of
such event of default or (2) such event of default is not cured or waived within
120 days from the date of such event of default.  In the event of any
acceleration following an Event of Default, including, without limitation, as a
result of acceleration in connection with an insolvency proceeding, any premium
that would then be due in connection with a voluntary prepayment, if made at the
time of such acceleration, shall immediately be due. The specific provisions not
outlined in the First Lien Facilities Term Sheet shall be reasonably
satisfactory to GSO.

 

 B-6 

 

  

Voting:   The Credit Documentation will contain provisions for amendments and
waivers substantially similar to (and, in any event, no less favorable to the
Borrower and its subsidiaries than) those provisions for amendments and waivers
contained in the First Lien Facilities Term Sheet; provided that any reductions
of, or extensions or postponements of the due date of, any applicable prepayment
premium shall require the consent of each Second Lien Lender directly adversely
affected thereby.  The specific provisions not outlined in the First Lien
Facilities Term Sheet shall be reasonably satisfactory to GSO.       Cost and
Yield Protection:   Tax gross-up, cost and yield protection provisions will be
included in a form substantially similar to (and, in any event, no less
favorable to the Borrower and its subsidiaries than) those provisions for tax
gross-up, cost and yield protection contained in the First Lien Facilities Term
Sheet.       Stock Issuance:   On the Closing Date, the Borrower shall issue to
GSO shares of common stock (“Stock”) in an aggregate amount equal to 25.0% of
the aggregate common stock outstanding on the Closing Date on a fully diluted
basis.           The Stock shall be transferable by any holder thereof without
restriction and the Borrower shall recognize and register on its books any such
transfer.       Stockholders Agreement:   GSO, the Sponsor, Ares and members of
management holding common stock of the Borrower will enter into a customary
stockholders agreement which will contain terms relating to board composition,
governance and protective provisions acceptable to GSO (and such protective
provisions shall be reciprocal among GSO and the Sponsor).       Registration
Rights:   The holders of the Stock shall have customary demand and piggy-back
registration rights with respect to resales of the Stock, which rights shall
include customary cooperation by the Company and its executives in connection
with any underwritten offering of the Stock and such registration rights shall
include at least 4 demand registrations beginning 12 months after the Closing
Date and unlimited registrations once the Company is eligible to use Form S-3.

 

 B-7 

 

  

Board Rights:   GSO shall have the right to appoint one designee to the board of
directors or equivalent governing body of the Borrower.       Assignments and
Participations:   Provisions for assignments of and participations in the Second
Lien Loans will be included substantially similar to those provisions for
assignments of and participations in the loans and commitments contained in the
First Lien Facilities Term Sheet that are applicable to First Lien Term Lenders
as described in the First Lien Facilities Term Sheet.  The specific provisions
not outlined in the First Lien Facilities Term Sheet shall be reasonably
satisfactory to GSO.       Expenses and Indemnification:   Provisions for
expense reimbursement and indemnification substantially similar to (and, in any
event, no less favorable to the Borrower and its subsidiaries than) those
provisions for expenses and indemnification contained in the First Lien
Facilities Term Sheet will be included.       Governing Law and Forum:   New
York and Borough of Manhattan.

 

 B-8 

 

  

ANNEX I

 

Interest Rates:   Adjusted LIBOR plus 7.00% payable in cash plus 2.75%
paid-in-kind and added to the outstanding principal amount of the Second Lien
Term Loans; provided that, on and after December 31, 2019, so long as the Senior
Leverage Ratio is not greater than 2.50:1.00, the applicable interest rate shall
be  Adjusted LIBOR plus 8.00% payable in cash plus 1.25% paid-in-kind and added
to the outstanding principal amount of the Second Lien Term Loans; provided
further that from the Closing Date until the sourcing agreement with the Li &
Fung is amended to reflect a fee of not greater than 3.0% (with other terms
being no less favorable to the Borrower than the existing sourcing arrangement),
the interest required to be paid by the Borrower on any interest payment date
shall be increased by 0.25%, which increased interest shall be paid-in-kind and
added to the outstanding principal amount of the Second Lien Term Loans.        
  The Borrower may elect interest periods of 1, 2, 3 or 6 months (or, if agreed
by all relevant Second Lien Lenders, 12 months or a shorter period) for Adjusted
LIBOR borrowings.           Calculation of interest shall be on the basis of the
actual number of days elapsed in a year of 360 days and interest shall be
payable, at the end of each interest period and, in any event, at least every 3
months.           Adjusted LIBOR is the London interbank offered rate for U.S.
dollars, adjusted for customary Eurodollar reserve requirements, if any, and
subject to a floor of 1.50% per annum.

 

 Annex I-1 

 